Citation Nr: 1529047	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  11-24 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1987 to May 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This case was previously before the Board in February 2014, at which time the claim for entitlement to service connection for adjustment disorder (also claimed as bipolar disorder) was reopened based on the submission of new and material evidence and remanded for additional development.  The case has since been returned to the Board for appellate review.

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for adjustment disorder (also claimed as bipolar disorder).  However, the Board has recharacterized the reopened claim to consider any psychiatric disorder, other than PTSD, to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD has been raised by the record in an April 2010 written statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that an additional remand is necessary prior to final adjudication of the Veteran's claim for entitlement to service connection for a psychiatric disorder, other than PTSD.

First, remand is required because there may be outstanding and relevant service records not associated with the claims file.  Pursuant to the remand, the Appeals Management Center (AMC) submitted a request in February 2015 for mental hygiene records from the Counseling and Assistance Center (CAAC).  However, no negative response is of record and it appears that the records are note associated with the claims file.  In February 2015, the Veteran confirmed that he had received individual mental health counselling during service, but that he did not have copies of any additional service treatment records.  Thus, the Board finds that another remand is required to obtain these additional service records to comply with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Second, remand is required because there may be outstanding and relevant private treatment records not associated with the claims file, as detailed below.  While on remand, updated VA treatment records should also be obtained.

Third, remand is required to obtain an addendum medical opinion from the May 2014 examiner.  The examiner diagnosed borderline personality disorder and depressive disorder and found both to be less likely than not related to his military service, basing this in part on the lack of objective evidence of a psychiatric disorder during service.  However, the aforementioned in-service counseling records from CAAC had yet to be requested by the AOJ.  Thus, the examiner rendered the medical opinion on an incomplete record.  Moreover, the examiner appears to not have considered that the 1992 service discharge Report of Medical Examination also noted depression, and notably, appears to have been prepared by a medical practitioner. 



Accordingly, the case is REMANDED for the following action:

1.  Obtain in-service mental health treatment records from the DAPA (Drug and Alcohol Program Advisor) and CAAC for the Veteran's period of service from March 1987 to May 1992.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records dated in and after January 2014 from the Asheville, North Carolina VA Medical Center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  A specific request must be made for an authorization for Fort Walton Beach Patient Care.  See April 2015 report from Fort Walton Beach Patient Care.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  

4.  After any additional records are associated with the claims file, obtain an addendum opinion from the May 2014 VA examiner, or, if that examiner is unavailable, to another suitably qualified examiner for a clarifying opinion regarding the etiology of the Veteran's psychiatric disorders.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay statements.  An explanation for all opinions expressed must be provided. 

First, the examiner must provide all non-PTSD psychiatric diagnoses.  If the examiner does not diagnosed mood disorder or adjustment disorder, the examiner must comment on the prior diagnoses of record.  Second, for each current psychiatric disorder identified, other than PTSD, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.  

In rendering this opinion, the examiner must address the following:  (1) any additional service records obtained showing treatment from the DAPA and CAAC; (2) the March 1992 Report of Medical Examination showing a notation of depression which appears to have been documented by a medical practitioner; and (3) the April 2015 discharge summary from Fort Walton Beach Patient Care showing diagnoses of major depression and PTSD. 

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




